Title: To George Washington from James Tilghman, 23 September 1786
From: Tilghman, James
To: Washington, George



Dear & honred Sir
Chester Town [Md.] Sept 23d 1786

I yesterday received your favour of the 2d of this month which came in time to stop the transmissal of your Paragraph relating to Capt. Asgils confinement I had not met with any opportunity proper for the Conveyance of it And you may relye on its not being known to any person living but myself.
Miss Anderson furnished me with a letter from Mr John West to Mr Hollyday, which may afford you some insight in this matter of the Legacy by Col. Colvilles will I send you a Copy. I am with much respect yr most obt hble Servt

James Tilghman

